Title: Enclosure: Comte de Montmorin to William Short, 24 January 1791
From: Montmorin, Comte de
To: Short, William



A Paris le 24. Janvier 1791.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 19. du mois.
Les Srs. Jeanneret et Schwietzer en me communiquant la réponse
que vous leur avez faite, m’ont prié d’appuyer auprès du Président des Etats-Unis la proposition que vous vous êtes déterminé à lui transmettre. J’ai fait d’autans moins de difficulté de me prêter à leur demande, que je l’ai entierement subordonneé aux convenances du Congrès: Vous en jugerez par la copie qui je joins ici des instructions que je viens d’addresser à Mr. Otto. C’est à vous à juger, Monsieur, si vous croyez être suffisamment autorisé pour prendre dès à présent des arrangemts conditionels avec les Srs. Jeanneret et Schweitzer.
Je suis très sincerement, Monsieur votre très humble et très affectionné serviteur.
Montmorin


Je crois devoir vous informer, Monsieur, que le Roi vient de nommer Mr. de Ternant Son Ministre plénipre auprès des Etats-unis de l’amérique.

